DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 11 is objected to because of the following informalities:   Claim 11 recites “the operating device” which appears that it should recite - - an operating device - -. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watarai (U.S. P.G. Publication No. 2016/0311491 A1; “Watarai”).
Watarai discloses:
Regarding claim 1:
 A wireless communication device (500, 800, 1000) for a human-powered vehicle (bicycle depicted in FIG. 1), comprising:
a wireless communicator (B6) configured to wirelessly communicate (via wireless receiver “WR”) with an additional wireless communicator (23, 1023) the wireless communicator having a first mode (¶ [0187] , “wake mode”) in which the wireless communicator operates under a first power consumption (¶ [0187], “actuation controller 16 has the wake mode to control the actuator 18 based on an 
a controller (1014) configured to detect a change in a state of at least one switch (switches 23a, 23b, when actuated, are configured to wirelessly transmit “operation information” i.e. an input signal to the controller 1014 via wireless receiver WR; see ¶ [0171]-[0173]; see also sensor 812c in FIG. 18; see also sensor Se in FIG. 12), the controller being configured to set the wireless communicator with the first mode if the controller detects the change in the state of the at least one switch as the wireless communicator is in the second mode (¶ [0174], “The mode controller 1014 is configured to switch the actuation controller 16 from the sleep mode to the wake mode based on the operation information”; see also ¶ [0178]).
Regarding claim 2:
The wireless communication device according to claim 1, wherein the controller is configured to detect an activation of the at least one switch in response to the change in the state of the at least one switch (switches 23a, 23b, when actuated, are configured to wirelessly transmit “operation information” i.e. an input signal to the controller 1014 via wireless receiver WR; see ¶ [0171]-[0173]), and the controller is configured to set the wireless communicator with the first mode if the controller detects the activation of the at least one switch (¶ [0174], “The mode controller 1014 is configured to switch the actuation controller 16 from the sleep mode to the wake mode based on the operation information”).
Regarding claim 3:
The wireless communication device according to claim 1, wherein the controller is configured to set the wireless communicator with the second mode if the wireless communicator does not receive a communication signal in the first mode (¶ [0175], “The mode controller 1014 switches the actuation controller 16 from the wake mode to the sleep mode when the mode controller 1014 does not receive the operation information for a predetermined time period”).

The wireless communication device according to claim 1, wherein the controller is configured to set the wireless communicator with the second mode if the wireless communicator does not receive a communication signal in the first mode during a determination time (¶ [0175], “The mode controller 1014 switches the actuation controller 16 from the wake mode to the sleep mode when the mode controller 1014 does not receive the operation information for a predetermined time period”)
Regarding claim 5:
The wireless communication device according to claim 1, wherein the wireless communicator is configured to wirelessly receive a shift control signal to change a shift position of a shift changing device (¶ [0173], “the operating device 1023 configured to receive the input operation from the user and is configured to wirelessly transmit the input signal to the shifting device B6 in response to the input operation”) from the additional wireless communicator of an operating device (1023).
Regarding claim 6:
The wireless communication device according to claim 1, further comprising the at least one switch configured to change the state of the at least one switch in response to a user input (¶¶ [0172]-[0173], “The operating device 1023 can be a cycle computer, a touch panel device, a switching device (including, a physical switch such as a mechanical switch). In this embodiment, the operating device 1023 receives the gear shifting operation from the user as described in the first embodiment (see the description of the operating device 23). The operating device 1023 has the input part that receives users operation. As seen in FIG. 21,the operating device 1023 includes the upshifting switch 23 and the downshifting switch 23b”). 
Regarding claim 7:
An operating system (system depicted in FIG. 23) for a human-powered vehicle, comprising: the wireless communication device according to claim 1; and the at least one switch attached to a separate component which is provided separately from the wireless communication device (see switches 23a, 23b being a separate device from the wireless communication device B6 in FIG. 21; see also pedals B4 being 
Regarding claim 11:
The operating system according to claim 7, further comprising the operating device provided as the separate component (see operating device 1023 being a separate device from the wireless communication device B6 in FIG. 21), wherein the at least one switch is attached to the operating device to change the state of the at least one switch in response to an operating force output from the operating device (see switches 23a, 23b being attached to operating device 1023 in FIG. 21; ¶ [0171-[0173]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watarai in view of Deckard (U.S. Patent No. 6,196,707 B1; “Deckard”).
Regarding claim 10, Watarai teaches a seatpost (B7; FIG. 19) provided as a separate component (see seatpost B7 being separate from the wireless comm. device B6 in FIG. 18), wherein at least one sensor (812c, written as “817c” in FIG. 19) is attached to the seatpost to change the state of the at least 
Deckard teaches  the use of a switch as a suitable alternative to a pressure sensor (col. 3, ll. 54-59, “The activators can be any device capable of detecting a contact force on the planar contact surfaces 14, 16 of the pedal assembly 10. The activators, therefore can be electrical contacts, mechanical switches, pressure sensors or any known type of proximity sensor”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Watarai’s pressure sensor to be a switch, as taught by Deckard, as it is a suitable alternative.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the simple substitution of one known element for another to obtain predictable results is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Watarai and Deckard are drawn to analogous/similar structures i.e. pressure activated mechanism for power saving systems, and would therefore recognize that modifying Watarai in view of the known technique taught in Deckard as described supra would, with reasonable predictability, result in Watarai’s sensor 812c being a switch.
Watarai as modified above further discloses the following:
Regarding claims 13 and 14:
The operating system according to claim 7, further comprising a pedal (B4b; FIG. 12) provided as the separate component (see pedals B4 being separate from the wireless comm. device B6 in FIG. 11), wherein the at least one switch (Se; FIG. 12) is attached to the pedal (via crankshaft structures B4c, B4a) to change the state of the at least one sensor in response to a weight of a user's foot applied to the pedal (¶ 
a pedaling force sensor (Se) configured to sense a pedaling force applied to a crank to which the pedal is attached (¶ [0113], “strain gauge attached to the crank shaft B4c”), the pedaling force sensor being configured to generate an output signal indicating the pedaling force (¶ [0113], “the torque sensor Se obtains the movement information indicating the movement of a part (i.e. crank assembly B4) of the first bicycle portion 420. The wireless transmitter 12a is configured to wirelessly transmit the movement information sensed by the torque sensor to the mode controller 14.”).
However, Watarai does not expressly disclose a switch attached to the pedal.
Deckard teaches a switch (14, 16) attached to the pedal (10; col. 3, ll. 54-59) to account for use by a small child who merely places his or her foot onto the pedal assembly (col. 3, ll. 20-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Watarai to include a switch attached to the pedal, as taught by Deckard, to account for use by a small child who merely places his or her foot onto the pedal assembly.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watarai in view of Deckard, as applied to claim 14 above, and further in view of Kodoma et al. (U.S. P.G. Publication No. 2015/0355042 A1; “Kodoma”).
Watarai as modified above teaches the operating system according to claim 14, above, but does not expressly disclose the wireless communicator configured to wirelessly transmit the output signal to the additional wireless communicator of a notification device.
Kodoma teaches a wireless communicator (MM; FIG. 3) configured to wirelessly transmit an output signal to an additional wireless communicator (209; FIG. 3) of a notification device (CC; FIG. 3) so as to display to the user how the user applies force to the pedal to allow the user to improve pedaling technique (¶ [0094]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Watarai’s wireless communicator to be configured to wirelessly .
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miglioranza (EP 3343235 A1; “Miglioranza”).
 A wireless communication device (200; FIG. 9) for a human-powered vehicle (bicycle depicted in FIG. 1), comprising:
a wireless communicator (242) configured to wirelessly communicate with an additional wireless communicator (252) the wireless communicator having a first mode (¶ [0133] , “operating mode”) in which the wireless communicator operates under a first power consumption (¶ [0013]), and a second mode (¶ [0133], “standby mode”) in which the wireless communicator operates under a second power consumption which is lower than the first power consumption (¶ [0012], “Under wait or standby or sleep or low consumption mode, a condition in which an electric, electronic or electromechanical device is not operating, but is ready to switch from a temporary inactivity state to an operating mode is meant to be indicated; in standby mode, only those circuits that allow the device to start upon receiving commands that involve the actuation thereof are typically kept operating, thus there is a low consumption of electrical energy”); and 
a controller (240) configured to detect a change in a state of at least one control lever (1022), the controller being configured to set the wireless communicator with the first mode if the controller detects the change in the state of the at least one switch as the wireless communicator is in the second mode (¶ [0134], “The other devices of the wireless electronic derailleur, in particular the controller 240 and/or the actuator 208, can instead enter standby mode also during the use of the bicycle, and be woken by a second wake signal, generated by the wireless communication device 242 when it receives the gearshifting request signals 250 from the wireless transmitter 252”).
However, although Miglioranza teaches the control lever 1022 as being configured to emit a gearshift request signal upon actuation (¶ [0131]), it does not expressly disclose the control device In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970). Here, the Examiner takes official notice that a control lever being/having a switch is instantly and unquestionably well-known and common knowledge in the art.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control lever 1022 as being or having a switch, as such combination of elements are instantly and unquestionably well-known and common knowledge in the art.  
Regarding claim 7:
An operating system (¶ [0133]) for a human-powered vehicle, comprising: the wireless communication device according to claim 1; and the at least one switch attached to a separate component (control lever 1022 and therefore switch is attached to the handlebar 1024 as seen in FIG. 1) which is provided separately from the wireless communication device (see signal 250, which is emitted by switch of control lever 102, being separate from the wireless communicator device 200 in FIG. 9).
Claims 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miglioranza in view of Chu (U.S. P.G. Publication No. 2019/0348239 A1; “Chu”).
Regarding claim 8, Miglioranza teaches the operating system according to claim 7, further including that the separate component may be a brake component (¶ [0016], “For apparatuses arranged in parts of the bicycle remote from the hands of the cyclist, such as for example the derailleurs, brakes and suspensions, the wake signal can be a signal, specific or not, received from another on-board apparatus, for example one of the just mentioned ones”).  However, Miglioranza does not expressly disclose a brake caliper provided as the separate component, wherein the at least one switch is attached to the brake caliper to change the state of the at least one switch in response to an operating force applied to the brake caliper.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miglioranza to provide a brake caliper provided as the separate component, wherein the at least one switch is attached to the brake caliper to change the state of the at least one switch in response to an operating force applied to the brake caliper, as taught by Chu, as a particular means to electronically indicate when the brake is actuated.
Regarding claim 9:
The operating system according to claim 8, wherein the at least one switch is attached to the brake caliper to change the state of the at least one switch in response to a hydraulic pressure applied to the brake caliper as the operating force (¶ [0023] in Chu, “switched by hydraulic pressure”).
Regarding claim 11:
The operating system according to claim 7, further comprising the operating device provided as the separate component (signal 250, which is emitted by switch of control lever 102, being separate from the wireless communicator device 200 in FIG. 9; ¶ [0131]), wherein the at least one switch is attached to the operating device to change the state of the at least one switch in response to an operating force output from the operating device (¶ [0131], “manual control devices 1022” the term “manual control” indicating an actuating/operating force output by a user).
Regarding claim 12:
The operating system according to claim 11, wherein the at least one switch is attached to the operating device to change the state of the at least one switch in response to a hydraulic pressure generated by the operating device as the operating force (¶ [0023] in Chu, “switched by hydraulic pressure”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656